Order entered January 2, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-00362-CR
                                     No. 05-11-00363-CR

                             MARCUS JAMERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                  Trial Court Cause Nos. F10-14439-M and F10-14440-M

                                           ORDER
       Having reviewed Appellant’s Motion for Extension of Time to File Reply Brief, the

Court grants Appellant a fifteen-day extension. Should Appellant wish to file a reply brief, such

brief must be filed on or before Tuesday, January 14, 2014.


                                                     /s/      DAVID EVANS
                                                              JUSTICE